[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-10579                 JAN 18, 2011
                                                                     JOHN LEY
                                   Non-Argument Calendar               CLERK
                                 ________________________

                          D.C. Docket No. 8:09-cr-00349-JSM-TGW-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

ISAAC B. HERNANDEZ,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (January 18, 2011)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

         Isaac B. Hernandez appeals his convictions for conspiracy to possess with

intent to distribute 50 grams or more of methamphetamine, in violation of 21
U.S.C. §§ 846 and 841(b)(1)(A)(viii); and possession with intent to distribute 50

grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1). On appeal, Hernandez argues that the evidence was insufficient to

prove beyond a reasonable doubt that he was guilty of conspiracy and possession

with intent to distribute 50 grams or more of methamphetamine. Specifically,

Hernandez argues that there was no evidence that he associated himself with a

criminal venture to possess and distribute drugs because he was never present

when Garnica and Valenzuela discussed drug distribution, and that if he was

present, he did not actively participate in the discussions or operations. Even

though he drove Garnica to a drug transaction on June 10th, 2009, Hernandez

claims he did not know that the meeting was for the purpose of transferring drugs,

he did not participate in any negotiations, and he did not participate in the transfer

of drugs. All of the evidence adduced at trial shows that Garnica negotiated drug

transactions while Valenzuela supplied the drugs. Hernandez simply provided

Garnica with a ride. Hernandez points to the jury’s acquittal on Count Three

(related to the June 18th, 2009, drug transaction) as proof that there was

insufficient evidence for the jury to convict him of conspiracy.

      We review the denial of a motion for judgment of acquittal and the

sufficiency of the evidence de novo, viewing the evidence in the light most

                                          2
favorable to the government, and drawing all reasonable inferences and credibility

assessments in the government’s favor. United States v. Mintmire, 507 F.3d 1273,

1289 (11th Cir. 2007). We must draw all reasonable inferences in favor of

supporting the jury’s verdict, and will uphold a conviction if, “after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

Mintmire, 507 F.3d at 1289 (quotation and emphasis omitted). When we review

the sufficiency of the evidence to support a count of conviction, we attach no

evidentiary significance to the jury’s acquittal of another count. See United States

v. Johnson, 889 F.2d 1032, 1035 (11th Cir. 1989); United States v. McLaurn, 580

F.2d 811, 811-12 (5th Cir. 1978).

      In order to convict a defendant of conspiracy to possess with intent to

distribute drugs, the government must prove beyond a reasonable doubt that (1) an

agreement existed between two or more persons to commit a crime and (2) the

defendant knowingly and voluntarily joined or participated in the conspiracy.

United States v. Ohayon, 483 F.3d 1281, 1292 (11th Cir. 2007). A defendant may

be found guilty of conspiracy if the evidence demonstrates that he knew the

essential objective of the conspiracy, even if he did not know all of its details or

played only a minor role in the overall scheme. United States v. McNair, 605 F.3d

                                           3
1152, 1195-96 (11th Cir. 2010). The government need not show that each

defendant had direct contact with each of the other alleged co-conspirators, nor is

it necessary for the government to prove that a defendant participated in every

stage of the conspiracy. Id. at 1196. Further, the testimony of an accomplice can

be sufficient to prove guilt, even though the witness is an admitted drug user and

convicted felon. See Craig v. Singletary, 127 F.3d 1030, 1044-45 (11th Cir. 1997)

(en banc); United States v. Andrews, 953 F.2d 1312, 1318 (11th Cir. 1992).

      To convict a defendant for drug possession with intent to distribute, the

government must prove beyond a reasonable doubt that the defendant had

(1) knowledge; (2) possession; and (3) intent to distribute. See United States v.

Garcia-Bercovich, 582 F.3d 1234, 1237 (11th Cir. 2009), cert. denied,

130 S.Ct. 1562 (2010). “Possession may be either actual or constructive; if the

accused exercised some measure of dominion or control over the contraband,

either exclusively or in association with others, he constructively possessed it.”

United States v. Battle, 892 F.2d 992, 999 (11th Cir. 1990) (quotation omitted).

      With regard to the conspiracy charge, the testimony established that

Hernandez was Garnica’s regular driver in drug transactions. Hernandez knew

that the purpose of going to Gretna Lane on June 10th, 2009, was to acquire four

ounces of methamphetamine to sell in the Lowe’s parking lot. Hernandez was

                                          4
present when the methamphetamine was loaded into the bed of his truck, and

subsequently watched Garnica retrieve the drugs from his truck and then complete

the sale of the drugs. Further, Hernandez received $400 from the June 10th

transaction for his driving services and acted as a trusted repository for

Valenzuela’s share of the profit from the drug transaction.

      With regard to the possession with intent to distribute methamphetamine

charge, Garnica testified that Hernandez knew that the purpose of going to Gretna

Lane on June 10th, 2009, was to acquire four ounces of methamphetamine to sell

in the Lowe’s parking lot. At Gretna Lane, Hernandez was present when the

methamphetamine was loaded into the bed of his truck. He then transported

Garnica and the methamphetamine to the Lowe’s parking lot and watched Garnica

retrieve the drugs from his truck and complete the sale of the drugs. A reasonable

jury could find beyond a reasonable doubt that Hernandez shared constructive

possession of the drugs while acting with the requisite intent.

      Because the government sufficiently proved each of the elements of the

charged offenses, Hernandez has failed to demonstrate that a rational trier of fact

could not have found the essential elements of the crimes beyond a reasonable

doubt. Accordingly, we affirm his convictions.




                                          5
AFFIRMED.1




1
    Hernandez’s request for oral argument is denied.

                                    6